Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 1 of 9 Page ID #:3851



  1   H. Dean Steward (SBN 85317)
  2   107 Avenida Miramar, Ste. C
      San Clemente, California 92672
  3   Telephone: 949-481-4900
  4   Facsimile: 949-496-6753

  5   Attorney for Defendant,

  6   MICHAEL JOHN AVENATTI

  7
                           UNITED STATES DISTRICT COURT
  8
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10   UNITED STATES OF AMERICA,                    CASE NO.: SA-CR-19-61-JVS
 11                      Plaintiff,                NOTICE OF MOTION; MOTION
                                                   FOR DISCLOSURE OF GRAND
 12                                                JURY MATERIALS; AND,
      vs.                                          DECLARATION OF COUNSEL
 13
                                                   Date: Oct. 19, 2020
 14                                                Time: 9:00 AM
 15   MICHAEL JOHN AVENATTI,
 16                      Defendant.
 17
      TO: THE UNITED STATES ATTORNEY NICOLA HANNA AND ASST.
 18
      U.S. ATTORNEYS BRETT SAGEL AND JULIAN ANDRE PLEASE TAKE
 19
      NOTICE, that the defense will bring, and hereby brings, the below motion for
 20
      disclosure of grand jury transcripts. This motion is based upon the above-referenced
 21
      notice, the attached memorandum of points and authorities, as well as any oral
 22
      argument that this Court allows.
 23
 24
      Dated: September 14, 2020                    /s./ H. Dean Steward
 25                                                H. Dean Steward
 26                                                Counsel for Defendant
                                                   Michael John Avenatti
 27
 28


                                             -1-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 2 of 9 Page ID #:3852



  1
                    MEMORANDUM OF POINTS AND AUTHORITIES
  2
          I.   INTRODUCTION
  3
               On April 10, 2019, Michael J. Avenatti was charged in a 36 count Indictment
  4
      in this district. The Indictment charged generally embezzlement, tax offenses,
  5
      aggravated identify fraud, bankruptcy and bank fraud. Mr. Avenatti entered a not
  6
      guilty plea to all counts.
  7
               It has come to the attention of Mr. Avenatti and defense counsel that a grand
  8
      jury was convened in this district after the filing of the above-referenced action.
  9
      The grand jury was convened after this Indictment was filed to gain additional
 10
      information on Mr. Avenatti in furtherance of the current charges against him. Mr.
 11
      Avenatti and his counsel of record have been informed by two separate parties
 12
      (referenced herein as “witness 1” and “witness 2”) that prosecutors sought out
 13
      additional testimony and documentation in support of the allegations already filed
 14
      within the current Indictment.
 15
               Witness 1 has informed the defense that they received a subpoena to testify
 16
      and produce documents to the grand jury in approximately July of 2019. These
 17
      documents were directly related to the current charges against Mr. Avenatti.
 18
      Witness 1 eventually appeared before prosecutors within this district and supplied
 19
      information in connections with the allegations already charged.
 20
               Witness 2 has similarly and independently informed the defense that they
 21
      received a subpoena to testify before the grand jury between the periods of
 22
      December of 2019 to January of 2020.1 Witness 2 did testify before the grand jury
 23
      and answered questions specifically in connection with the charges already filed in
 24
      the Indictment. It is likely that several other witnesses were subpoenaed to testify
 25
      or provide documents in connection with the Indictment already filed against Mr.
 26
 27   1
        The defense is prepared to provide the Court with additional facts related to
 28   these claims in-camera if the Court requests more detailed information about
      Witness 1 and Witness 2.

                                                -2-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 3 of 9 Page ID #:3853



  1
      Avenatti in April of 2019.
  2
            Although the government sought additional discovery by way of the grand
  3
      jury process after April of 2019, the government never superseded the Indictment,
  4
      and blatantly used the grand jury process as an investigative tool. The defense
  5
      submits that the use of the grand jury as a means of engaging in a fishing expedition
  6
      in an already pending criminal action is an improper use of the grand jury process.
  7
            Based upon the following, Mr. Avenatti, through his counsel of record, asks
  8
      that this Court order the disclosure of the grand jury transcripts. Mr. Avenatti,
  9
      through his counsel of record, will then use those materials to prepare motions to
 10
      suppress as well as a potential motion to dismiss.
 11
                              ARGUMENTS
 12    I.   THE GOVERNMENT’S USE OF THE GRAND JURY AS A MEANS
 13         OF OBTAINING DISCOVERY VIOLATES THE FIFTH
            AMENDMENT TO THE UNITED STATES CONSTITUTION
 14
 15         The right to a fair and properly conducted grand jury investigation is a due
 16   process right protected by the Fifth Amendment to the United States Constitution.
 17   When the prosecution uses the grand jury powers for the prosecution’s own
 18   purposes, rather than as a safeguard to the citizenry, it amounts to an abuse of the
 19   grand jury power:
 20
 21         The Fifth Amendment guarantees that no civilian may be brought to
            trial for an infamous crime ‘unless on a presentment or indictment of
 22         a Grand Jury.’ This constitutional guarantee presupposes an
 23         investigative body ‘acting independently of either prosecuting
            attorney or judge,’ Stirone v. U.S. 361 U.S. 212 (1960), whose mission
 24         is to clear the innocent, no less than to bring to trial those who may be
 25         guilty. U.S. v. Dionisio, 410 U.S. 1, 16-17 (1973) (emphasis added)
 26
            By using the grand jury as a discovery tool, the government violates not only
 27
      the spirit of the Fifth Amendment, but also its explicit notions. Justice Stevens
 28


                                              -3-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 4 of 9 Page ID #:3854



  1
      famously spoke on the issue of grand jury abuse in his dissenting opinion authored
  2
      in U.S. v. Williams, 504 U.S. 36, 68-69 (1992):
  3
  4         "We do not protect the integrity and independence of the grand jury
  5         by closing our eyes to the countless forms of prosecutorial misconduct
            that may occur inside the secrecy of the grand jury room. After all, the
  6         grand jury is not merely an investigatory body; it also serves as a
  7         'protector of citizens against arbitrary and oppressive governmental
            action.' U.S. v. Calandra, 414 U.S. 338 at 343 (1974)."
  8
  9
            A grand jury subpoena may not be issued for the sole or dominate purpose
 10
      of collecting additional evidence for a pending federal criminal case. United States
 11
      v. Leung, 40 F.3d 577, 581 (2nd Cir. 1994). It is improper to use the grand jury for
 12
      the purpose of preparing an already pending indictment for trial. ”In re Grand Jury
 13
      Subpoena Duces Tecum Dated Jan. 2, 1985 767 F.2d 26, 29 (2d Cir. 1985); U.S. v.
 14
      La Salle Nat. Bank, 437 U.S. 298 (1978); U.S. v. Dardi 330 F.2d 316 (2nd Cir.
 15
      1964), cert. denied 379 U.S. 845 (1964). The grand jury also may not be utilized by
 16
      the prosecution as a substitute for discovery. See U.S. v. Doe 455 F.2d 1270, 1273
 17
      (1st Cir. 1972); See 8 J. Moore, Moore's Federal Practice ¶ 6.04[5] at 6-86 (1984).
 18
            The United States Supreme Court has made it clear that although the
 19
      investigative powers of the grand jury are broad, they may not be used to engage in
 20
      arbitrary fishing expeditions or to target individuals out of malice or an intent to
 21
      harass. United States v. R. Enters., Inc., 498 U.S. 292, 299 (1991). The abuse of the
 22
      grand jury process may be challenged through a motion to dismiss.
 23
            As described above, the defense has received information from two
 24
      independent parties, witness 1 and witness 2, claiming that the government has
 25
      subpoenaed them to provide testimony or documentation to the grand jury. The
 26
      topic of testimony was Mr. Avenatti and the charges already alleged in the
 27
      Indictment. These parties each individually relayed that their testimony was sought
 28


                                              -4-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 5 of 9 Page ID #:3855



  1
      long after the initial Indictment was filed on April 10, 2019. Witness 1 indicated
  2
      that they received a subpoena to supply documents to the grand jury in July of 2019.
  3
      Witness 1 ultimately spoke with prosecutors about the conduct that had already
  4
      been alleged in the Indictment.
  5
            Several months later, witness 2 indicated that they were called to testify
  6
      before the grand jury between December of 2019 and January of 2020. Both parties
  7
      indicated that Mr. Avenatti and the charges previously filed against him acted as
  8
      the topic of conversations.
  9
            Based upon the statements from witness 1 and witness 2, it is clear that
 10
      prosecutors in this action continued to use the grand jury as a means of gathering
 11
      additional discovery within the instant action. Further, it is clear that prosecutors
 12
      were not using the grand jury for legitimate means as they have not filed a
 13
      superseding indictment. The defense has no reason to believe that the government
 14
      ever planned on doing so. This is further supported by the notion that the testimony
 15
      was taken over nine months ago and approximately a year after the initial
 16
      Indictment’s filing.
 17
            Mr. Avenatti asks that this Court make a finding that the government
 18
      improperly convened the grand jury as a means of furthering an already filed
 19
      criminal matter.
 20
      II.   THE GOVERNMENT ENGAGED IN PROSECUTORIAL
 21
            MISCONDUCT WHEN IT USED THE GRAND JURY AS A
 22
            DISCOVERY TOOL
 23
 24         Outrageous government misconduct during the investigatory stage of a

 25   criminal case that violates a defendant’s right to due process can lead to the

 26   dismissal of criminal charges under the Fifth Amendment. See United States v.

 27   Russell, 411 U.S. 423, 431-32 (1973). Outrageous government conduct has no

 28   precise definition, but the United States Supreme Court has made it clear that



                                              -5-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 6 of 9 Page ID #:3856



  1
      dismissal may be required when conduct by law enforcement or government agents
  2
      shocks the conscious. Hampton v. United States, 425 U.S. 484, 495 (1976).
  3
             Acting as an agent of the government, the prosecution is required to play fair
  4
      and “stay well within the rules.” U.S v. Kojayan, 8 F. 3d 1315, 1323 (9th Cir. 1993).
  5
      When the prosecutor engages in unfair tactics, a trial may be rendered unfair simply
  6
      due to the power that the prosecutor inherently wields. Instances of misconduct may
  7
      infect a trial with unfairness and may require future reversal. Darden v. Wainwright,
  8
      477 U.S. 168, 181 (1986). When the prosecution commits multiple acts of
  9
      misconduct, their steady accumulation may rise by accretion and similarly
 10
      constitute reversible error. See Berger v. U.S., 295 U.S. 78, 88 (1935), (holding that
 11
      the prosecuting attorney acted with pronounced and persistent misconduct with a
 12
      cumulative effect on the jury that required reversal).
 13
             The defense asks that this Court make the initial finding that the government
 14
      engaged in misconduct by convening the grand jury for the sole or dominant
 15
      purpose of seeking information regarding an already filed criminal case against Mr.
 16
      Avenatti. In doing so, the government continues to engage in foul play. The steady
 17
      accumulation of the government’s transgressions in this case may require an
 18
      eventual reversal.
 19
      III.   MR. AVENATTI ASKS THAT THIS COURT ORDER
 20
             DISCLOSURE OF THE GRAND JURY TRANSCRIPTS PURSUANT
 21
             TO FEDERAL RULE OF CRIMINAL PROCEDURE 6
 22
 23          Although Rule 6 of the Federal Rules of Criminal Procedure generally

 24   precludes the release of grand jury transcripts, two exceptions to this general ban

 25   exist. First, the district court may authorize the release of the relevant grand jury

 26   transcripts when the grand jury material is “related fairly directly to some

 27   identifiable litigation, pending or anticipated.” U.S. v. Baggot, 463 U.S. 476, 476

 28   (1983). Second, and particularly relevant to the current situation before this Court,



                                              -6-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 7 of 9 Page ID #:3857



  1
      the district court may authorize the disclosure of grand jury matter at the request
  2
      of a defendant who demonstrates that a ground may exist to dismiss the
  3
      indictment due to misconduct before the grand jury. Fed. R. Crim. P. 6
  4
      (e)(3)(E)(ii), (emphasis added). For the defense to access grand jury materials, the
  5
      defense is required to set forth facts that support a colorable claim of grand jury
  6
      misconduct. U.S. Bennet, 702 F.2d 833, 836 (9th Cir. 1983).
  7
            The defense has already made a specific showing of grand jury misconduct
  8
      and the government’s improper use of the grand jury as an investigative tool. As
  9
      described below, the defense may also establish a particularized need for the
 10
      requested materials. This particularized need standard has “a general suggestion in
 11
      favor of disclosure.” U.S. v. Walczak, 783 F.2d 852 (9th Cir. 1986).
 12
            The United States Supreme Court previously created a three-part test for
 13
      determining whether defendant has made a sufficient showing of particularized
 14
      need in connection with the disclosure of pretrial discovery of grand jury
 15
      transcripts: (1) has the defense made a showing that the material requested is need
 16
      to avoid a possible injustice?; (2) is the need for disclosure greater than the need
 17
      for continued secrecy?; (3), is the request narrowly tailored and structured to cover
 18
      only material so needed? Douglas Oil Co. of Cal. V. Petrol Stops Nw., 441 U.S.
 19
      211, 222 (1979).
 20
            First, the grand jury materials are necessary for the defense to meaningfully
 21
      prepare motions to suppress the testimony of witnesses and to prepare a motion to
 22
      dismiss the Indictment. Based upon the above-referenced claims, the defense is
 23
      aware that the prosecution improperly convened the grand jury and gathered
 24
      testimony about an already filed criminal Indictment. Because dismissal of the
 25
      indictment acts as a legitimate form of relief in connection with grand jury abuse,
 26
      access to these materials are necessary. See Bank of Nova Scotia v. U.S. 487 U.S.
 27
      250, 254 (1988). Failure to allow the defense access to these materials would allow
 28


                                              -7-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 8 of 9 Page ID #:3858



  1
      for the government to unfairly reap the benefits of its unlawful discovery tactics.
  2
            Second, the need for disclosure outweighs the need for continued secrecy.
  3
      Mr. Avenatti’s Constitutional rights to prepare a defense and fair trial will be
  4
      obstructed if the defense is unable to meaningfully challenge the prosecution’s
  5
      improper use of the grand jury. The Ninth Circuit has laid out five policy reasons
  6
      behind the grand jury’s secrecy: (1) to prevent the escape of those whose indictment
  7
      may be considered; (2) to insure freedom of the grand jury to deliberate; (3) to
  8
      prevent perjury; (4) to encourage free and untrammeled disclosure by people who
  9
      have information in connection with the crimes; and, (5) to protect an individual
 10
      who is later found innocent due to no probability of guilty. U.S. Industries v. U.S.
 11
      Dist. Court, 345 F.2d 18, 19 (9th Cir. 1965), (holding that if reasons for maintaining
 12
      secrecy do not apply in a given situation or apply only insignificantly, showing of
 13
      large compelling needs is not warranted). These policy reasons are not furthered by
 14
      the grand jury’s secrecy in this matter.
 15
            Mr. Avenatti’s constitutional rights and his narrowly tailored request
 16
      outweighs continued secrecy. The grand jury’s secrecy “is maintained to serve
 17
      particular ends. But when secrecy will not serve those ends or when the advantages
 18
      gained by secrecy are outweighed by a countervailing interest in disclosure, secrecy
 19
      may and should be lifted…” Id.
 20
            Finally, the request is narrowly tailored. Mr. Avenatti requests that that the
 21
      following information be provided:
 22
            1. The relevant subpoena served on witness 1 & a summary of the
 23
                interview with witness 1 that was performed on or about July of 2019;
 24
            2. A copy of any and all documents provided by witness 1 to the
 25
                prosecution;
 26
            3. A copy of the grand jury transcripts in connection with the testimony
 27
                provided by witness 2 between December of 2019 and January of 2020;
 28


                                                 -8-
Case 8:19-cr-00061-JVS Document 276 Filed 09/14/20 Page 9 of 9 Page ID #:3859



  1
            4. A copy of any and all testimony and/or documents provided to the grand
  2
                jury after April of 2019 in connection with the ongoing investigation of
  3
                Mr. Avenatti. Specifically, the ongoing investigation of the charges
  4
                alleged in the current Indictment. This request is not limited to the
  5
                testimony and documentation provided by witness 1 and 2.
  6
            5. A copy of any and all subpoenas for testimony and/or documentation
  7
                served on witness 1, witness 2, and any other witnesses that were called
  8
                to testify or produce documentation in connection with grand jury
  9
                proceedings focused on the subject of Mr. Avenatti after April of 2019.
 10
            Mr. Avenatti requests that this Court order the government to produce
 11
      transcripts of grand jury proceedings where witnesses were called to testify or
 12
      provide documents after the original Indictment was filed on April 10, 2019.
 13
      Specifically, Mr. Avenatti seeks the disclosure of testimony rationally related to the
 14
      current charges within the Indictment. Mr. Avenatti does not request access, at this
 15
      time, to grand jury testimony provided prior to the original Indictment.
 16
            Based upon the contents of those transcripts, Mr. Avenatti, through his
 17
      counsel of record, will seek additional relief: (1) suppression of statements, (2)
 18
      preclusion of witnesses at trial called in the grand jury, and/or (3) dismissal of the
 19
      Indictment.
 20
         IV. CONCLUSION
 21
            For each of these reasons, Mr. Avenatti, through his counsel of record, asks
 22
      that this Court remedy the government’s improper use of the grand jury process.
 23
      Mr. Avenatti asks that this Court require that the government produce the requested
 24
      grand jury materials.
 25
      Dated: September 14, 2020                     /s./ H. Dean Steward
 26                                                 H. Dean Steward
 27                                                 Counsel for Defendant
                                                    Michael John Avenatti
 28


                                              -9-
